ORDER

PER CURIAM:
AND NOW, this 27th day of July, 1999, on certification by the Disciplinary Board that the respondent, DAVID LYNN LOWANS, who was suspended by Order of this Court dated April 24, 1996, for a period of thirty days, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, DAVID LYNN LOWANS is hereby reinstated to active status, effective immediately.